DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14-26, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2, 15, and 35, it is unclear whether the response is of the therapeutic itself or of the skin to the therapeutic. For the purpose of compact prosecution, this limitation is being interpreted as the response of the skin to the therapeutic. This is supported by published ¶ [0043-0044]) which indicate that the therapeutic response is the response of the patient’s response to the medication, rather than how the therapeutic is functioning.
Claim 14 recites the limitation "said controlling" in 16.  There is insufficient antecedent basis for this limitation in the claim. Claims 15-26 are also rejected based on their dependency on Claim 14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,219,737. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention claims represent a genus and the patented claims represent a species. The patented claims 1, 11, and 21 describe the second biological property is representative of a level of irritation of the user’s skin and also describes dispensing materials for application to the user’s skin. In contrast, the instant application claims 1, 14, and 27 describe the second biological property is representative of a response of the user’s skin to one or more materials and no dispensing step is claimed. A level of irritation is a specific type of response of the user’s skin. Therefore, the pending claims are merely broader than the patented claims and the patented claims read on the pending claims. Although the patented case does not specify the irritation is a response to one or more materials, the definition of irritation from the Oxford Lexico dictionary is “inflammation or other discomfort in a body part cause by a reaction to an irritant substance”. Therefore, the irritation is necessarily a response to a material.
Claims 2, 15, and 27, which claim the response being a therapeutic response, is also merely broader than the irritation claimed in the parent case. An example in Applicant’s specification of a therapeutic response is peeling skin when an exfoliant is used (¶ [0043] of published instant application). While peeling skin may be the desired result, peeling skin is also a sign of skin irritation. Therefore, “a second biological property representative of a level of irritation of the user’s skin” reads on “a second biological property representative of a response of the user’s skin to one or more materials”. 
A direct claim mapping of the rejection is shown in the table below.
Instant Application
US Patent 10,219,737
1 - 4
1
5
2
6
3
7
4
8
5
9
6
10
7
11
8
12
9
13
10
14 - 17
11
18
12
19
13
20
14
21
15
22
16
23
17

18
25
19
26
20
27
21
28
22
29
23
30
24
31
25
32
26
33
27
34
28
35 -37
21


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JESSICA R ARBLE/Examiner, Art Unit 3781